                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE


JERTON EVANS,                                     )
                                                  )
               Plaintiff,                         )
                                                  )
v.                                                )           No. 3:18-CV-247-CLC-HBG
                                                  )
CLAIBORNE COUNTY BOARD OF                         )
EDUCATION,                                        )
                                                  )
              Defendant.                          )


                                MEMORANDUM AND ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       Now before the Court is Plaintiff’s Motion for Leave to Amend [Doc. 23]. Defendant has

responded in opposition [Doc. 27], and Plaintiff filed a Reply [Doc. 28]. The Motion is now ripe

for adjudication. Accordingly, for the reasons more fully explained below, the Court finds

Plaintiff’s Motion [Doc. 23] not well taken, and it is DENIED.

I.     POSITIONS OF THE PARTIES

       Plaintiff requests [Doc. 23] leave to amend his Complaint as a precaution in light of

Defendant’s Motion for Summary Judgment and to more specifically plead violations of his

constitutional rights. Plaintiff further requests leave to cure what Defendant has called a defective

pleading or otherwise failure to state a claim. Plaintiff filed a copy of his proposed Fourth

Amended Complaint [Doc. 23-1] as an exhibit to his Motion in accordance with Local Rule 15.1.
       Defendant objects [Doc. 27] to Plaintiff’s Motion. For grounds, Defendant asserts that

Plaintiff filed his original Complaint three years ago in state court. Defendant argues that Plaintiff

filed his Motion to Amend solely in an attempt to circumvent Defendant’s dispositive motion.

Defendant asserts that several deadlines have already expired in this case, including the discovery

deadline and the dispositive motion deadline. Defendant acknowledges that the basis of Plaintiff’s

claims are still substantively the same but asserts that the Scheduling Order would likely need to

be modified to permit discovery on Plaintiff’s newly alleged facts. Defendant argues that

Plaintiff’s amendment is likely futile with respect to his federal claims because his newly alleged

facts are not sufficient to state a claim pursuant to 42 U.S.C. § 1983.

       Plaintiff filed a Reply [Doc. 28], stating that his proposed Fourth Amended Compliant does

not change the theories that he is pursuing. Plaintiff claims that the only substantial change is the

elimination of his claim pursuant to 42 U.S.C. § 1986, and therefore, Defendant cannot be

prejudiced by the filing of the Fourth Amended Complaint. Plaintiff insists that further discovery

is not necessary because the additional facts to be gleaned from the amendment are already in

Defendant’s control and possession. Plaintiff further asserts that Defendant has not shown any

prejudice in allowing the amendment.

II.    ANALYSIS

       The Court has considered the parties’ filings as summarized above. Accordingly, the Court

finds Plaintiff’s Motion [Doc. 23] not well taken, and it is DENIED.

       The Court begins with Federal Rule of Civil Procedure 15, which provides that courts

should “freely give leave where justice so requires.” Fed. R. Civ. P. 15(a)(2). The decision as to

whether justice requires the amendment is committed to the district court’s discretion. Moore v.




                                                  2
City of Paducah, 790 F.2d 557, 559 (6th Cir. 1986). Despite the liberality of Rule 15(a)(2), courts

have explained that motions to amend may be denied if the court finds undue delay, bad faith, or

dilatory motive, repeated failures to cure deficiencies by amendments previously allowed, undue

prejudice, and futility of the amendment. Scheib v. Boderk, No. 3:07-CV-446, 2011 WL 208341,

at *2 (E.D. Tenn. Jan. 21, 2011) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)). “[D]elay

alone does not justify denial of leave to amend.” Id. (quoting Morse v. McWhorter, 290 F.3d 795,

800 (6th Cir. 2002)). A delay in filing a motion to amend, however, can become undue or

prejudicial at some point. Id. (citing Morse, 290 F.3d at 800). For instance, “[t]he longer the

period of unexplained delay, the less will be required of the nonmoving party in terms of showing

of prejudice.” Id. (quoting Phelps v. McClellan, 30 F.3d 658, 663 (6th Cir. 1994)). As explained

in Phelps:

               In determining what constitutes prejudice, the court considers
               whether the assertion of the new claim or defense would require the
               opponent to expend significant additional resources to conduct
               discovery and prepare for trial; significantly delay the resolution of
               the dispute; or prevent the plaintiff from bringing a timely action in
               another jurisdiction.

30 F.3d at 662–63.

       With the above analysis in mind, the Court turns to the facts of the present matter and finds

that the above factors weigh in favor of denying Plaintiff’s Motion.1 First, Plaintiff has already

amended his Complaint three times. Further, the Court finds that Defendant would be unduly

prejudiced if Plaintiff is permitted to file his proposed Fourth Amended Complaint. Plaintiff filed



       1
         Defendant asserts that the amendment is futile because the two additional paragraphs do
not amount to a sufficiently pled § 1983 claim. Defendant does not develop this argument. In any
event, however, because the Court finds undue delay and undue prejudice weigh in favor of
denying Plaintiff’s Motion, the Court need not address Defendant’s futility argument.


                                                 3
the instant Motion on May 20, 2019. Many of the deadlines contained in the Court’s Scheduling

Order have already expired, including the discovery deadline (April 1, 2019), the pretrial

disclosure deadline (May 15, 2019), the dispositive motion deadline (May 1, 2019), and the

deadline to file motions in limine (May 15, 2019). In fact, Plaintiff acknowledges that his Motion

to Amend was filed “[a]s a precaution and in view of Defendants’ Motion for Summary Judgment.”

[Doc. 23]. Defendant would not be able to challenge Plaintiff’s Fourth Amended Complaint under

Rule 56 given that the dispositive motion deadline has expired and any continuance of the

dispositive motion deadline would affect the trial date, which is currently set for September 9,

2019.

        Further, in his Reply, Plaintiff states that the circumstances surrounding the Tennessee

Comptroller investigative report clearly show that the reasons given for Plaintiff’s separation were

pre-textual. Plaintiff, acknowledges, however, that the investigative report was published on

December 13, 2018. Plaintiff does not provide a sufficient reason for why he waited five months,

after many of the deadlines had expired, to request leave to amend the Third Amended Complaint.

See Duggins v. Steak 'N Shake, Inc., 195 F.3d 828, 834 (6th Cir. 1999) (“There appears to be no

justification for the delay, and the plaintiff proposes none.”). In fact, the primary reason Plaintiff

provides for amending his This Amended Complaint is in “precaution and in view of Defendant’s

Motion for Summary Judgment.” [Doc. 23 at 1]. This is not a sufficient reason to amend the

Complaint at this late stage of the litigation.

        Plaintiff argues that the only substantial change in the proposed Fourth Amended

Complaint is the elimination of his 42 U.S.C. § 1986 claim, and therefore, Defendant is not

prejudiced. The parties, however, can stipulate to a dismissal of that claim, making the amendment




                                                  4
unnecessary.2 Plaintiff further argues that Defendant will not need to take any discovery on the

additional allegations because such facts are in Defendant’s control and possession. The Court

disagrees. For instance, in Plaintiff’s Third Amended Complaint, he alleges that he called a

meeting to discuss the future of the Claiborne County Highschool football team. [Doc. 1-9 at 119,

¶ 119]. The Fourth Amended Complaint alleges that Plaintiff, a private citizen, called the meeting

to address the football programs at the little league, middle school, and high school levels. [Doc.

23-1 at ¶ 18]. While Defendant has a copy of the message regarding the meeting, Defendant does

not have control or possession of information regarding Plaintiff’s motivation for requesting the

meeting. Further, there is no doubt that this amendment is in response to Defendant’s Motion for

Summary Judgment, which challenges Plaintiff’s First Amendment claims on the basis that

Plaintiff was speaking in his role as a public employee about a private concern, as opposed to a

private citizen addressing a public concern. Accordingly, the Court finds Plaintiff’s Motion not

well taken.

IV.    CONCLUSION

       Accordingly, for the reasons explained above, the Court DENIES Plaintiff’s Motion for

Leave to Amend [Doc. 23].

       IT IS SO ORDERED.


                                             ENTER:


                                             United States Magistrate Judge

       2
           The Court notes that in Defendant’s Motion for Summary Judgment, Defendant
challenges Plaintiff’s § 1986 claim. Plaintiff does not respond to the merits of Defendant’s
challenge, but instead, states that the issue is moot because the Fourth Amended Complaint
withdraws the claim. [Doc. 24-1 at 20].


                                                5
